UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

_________________________________________
                                          )
SEAN E. JOHNSON,                          )
                                          )
      Plaintiff,                          )
                                          )
              v.                          )                  Case No. 17-cv-00170 (APM)
                                          )
UNITED STATES DEPARTMENT OF               )
TRANSPORTATION, et al.,                   )
                                          )
      Defendants.                         )
_________________________________________ )

                                 MEMORANDUM OPINION

       This matter comes before the court on review of Plaintiff Sean E. Johnson’s Complaint.

Plaintiff proceeds pro se. The court dismisses Plaintiff’s Complaint sua sponte for failure to

comply with the Federal Rules of Civil Procedure.

       Rule 8 of the Federal Rules of Civil Procedure requires that a complaint contain “a short

and plain statement” of the basis for the court’s jurisdiction; “a short and plain statement” of the

pleader’s claim, showing she or he is entitled to relief; and a demand for relief. See Fed. R. Civ.

P. 8(a). The purpose of this minimum pleading standard is to give fair notice to the defendant of

the claims being asserted, such that the defendant can prepare a responsive answer and adequate

defense, as well as determine whether the doctrine of res judicata applies. Butler v. Cal. St.

Disbursement Unit, 990 F. Supp. 2d 8, 9 (D.D.C. 2013). Pleadings filed by pro se litigants are

held to less stringent standards than those filed by lawyers, but all litigants must comply with the

Federal Rules of Civil Procedure. See Moore v. Agency for Int’l Dev., 994 F.2d 874, 876 (D.C.

Cir. 1993).
           The court has reviewed Plaintiff’s Complaint and concludes it falls short of satisfying

Rule 8’s basic requirements. The entire Complaint consists of one sentence: “I, Sean E. Johnson,

am suing the U.S. Department of Transportation for Employment Discrimination, QI Security

Service on the bases of wrongful termination and breach of contract, and I am suing Concentra

Health Care/Service for medical malpractice.” See Notice of Removal, ECF No. 1, Sup. Ct. Docs.

(Summons & Compl.), ECF No. 1-1, at 3. These conclusory allegations do not provide any

Defendant with adequate notice of the basis for the claim against it. The Complaint does not

convey what type of discrimination Plaintiff allegedly suffered—e.g., race, gender, retaliation—at

the hands of Defendant Department of Transportation. Similarly, it neither states the nature of the

relationship between Plaintiff and Defendants QI Security Service and Concentra Health

Care/Service, nor conveys what actions caused the alleged wrongful termination and medical

malpractice. Although Plaintiff seeks relief in the amount of $1,188,847.70, the Complaint

conveys no basis for that request. See id.

           In short, Plaintiff’s Complaint neither contains a “short and plain statement” of the court’s

jurisdiction and material facts, nor conveys the nature of the dispute. Therefore, as drafted, the

Complaint fails to meet the standard set forth in Rule 8(a) and must be dismissed. See Fed. R. Civ.

P. 8(a).

           An Order consistent with this Memorandum Opinion is issued separately.




                                                         _____________________________
Date: January 30, 2017                                   Amit P. Mehta
                                                         United States District Judge




                                                    2